                                                                                                  Ii          H 11..!;;1.,1
     Case: 4:20-cr-00131-JAR Doc. #: 63 Filed: 04/28/21 Page: 1 of 4 PageIDI #:I 100
                                                                                  . .
                                                                                                  ~p~              .2 8 2021
                                                                                                      '        I
                                                                                                  I            I
                                                                                            U. S. DISTRICT COURT
                                                                                          EASTERN [DISTRICT OF MO
                                     UNITED STATES DISTRICT COURT                     SUPPRE~ii>.,JIS
                                                                                                  ''           I

                                     EASTERN DISTRICT OF MISSOURI
                                           EASTERN DIVISION

UNITED STATES OF AMERICA,                                  )
                                                           )
                           Plaintiff,                      )
                                                           )      4:21cR00213 ;,Af{!Ncc
v.                                                         )
                                                           )
JONATHAN BROWN,                                            )
                                                           )
                           Defendant.                      )

                                              INDICTMENT

                                              COUNT ONE

         The Grand Jury charges that:

         At all times pertinent to the charges in this indictment:

         1.    Federal law defines the term

         (a)   "minor" to mean any person under the age of eighteen years (18 U.S.C. § '2256(1));

         (b)    " sexually explicit conduct" to mean actual or simulated--

                  (i) sexual intercourse, including genital-genital, anal-genital, oral-genital; oral-anal,

                  whether between persons of the same or opposite sex,

                  (ii) bestiality,

                  (iii) masturbation,

                  (iv) sadistic or masochistic abuse, or

                  (v) lascivious exhibition of the genitals, anus or pubic area of any person (18
                                                                                              I
                                                                                              I'
                                                                                                          ''
                                                                                              !'          '
                 U.S.C §2256(2)(A)); and




                                                     2




                                                                                              I           ;
 Case: 4:20-cr-00131-JAR Doc. #: 63 Filed: 04/28/21 Page: 2 of 4 PageID #: 101


                                                                                                  i
        (c) "computer" to mean an electronic, magnetic, optical, electrochemical or ot~er high
                                                                                                  I




speed data processing device performing logical, arithmetic or storage functions, indluding any

data storage facility or communications facility directly related to or operating in conj~ction with

such device.    (18 U.S.C.§2256(6));

        (d)    "child pornography" to mean any visual depiction, including any phot@gtaph, film,

video, picture, or computer or computer-generated image or picture, whether made or produced by

electronic, mechanical, or other means, of sexually explicit conduct, where-

                (A) the production of such visual depiction involves the use of a minor engaging in

                sexually explicit conduct; or

                (C) such visual depiction has been created, adapted, or modified to appeJ that an

                identifiable minor is engaging in sexually explicit conduct. (18 U.S.C.§2256(8)).

        2.    On or between about March 1, 2016 and July 31, 2020, in the Eastern D~strict of

Missouri and elsewhere,

                                       JONATHAN BROWN,

the defendant herein, did knowingly receive image files and video files of child pornography using

any means and facility of interstate and foreign commerce, to wit the defendant knowinglj- received
                                                                                              I

image files and video files of child pornography via the internet, to include but not limited ~o images

and videos of prepubescent children and minors engaged in acts of masturbation and the lascivious

display of their genitals, including but not limited to:

   a. A video file entitled "Liesa2.wmv," approximately 15:03 in length, which qepicts an

                                                                                          f
       approximately 4 year-old minor female, naked from the waist down, standing[ etween the

       legs of an adult male with her hand on his exposed erect penis. The              ,+jut, female
                                                                                   I: I
       masturbates the adult male. The camera then focuses on the minor female's geµitalia, while




                                                   3
 Case: 4:20-cr-00131-JAR Doc. #: 63 Filed: 04/28/21 Page: 3 of 4 PageID #: 102


                                                                                                I·               i
        she masturbates. The hand/index finger of the adult male is then seen rubbing an~:atjtempting
                                                                                                I,               '
                                                                                                i                I

        to penetrate her vagina.                                                                ''

                                                                                                '                I

     b. A video file entitled "Chocked2.mp4," approximately 5:57 in length, presented in split

        screen format which depicts various child pornography scenes apparently being shown to

        various minors via the social media app Omegle. The minors appear to be reactip.g to the

        child pornography content in each of several scenes, including the following:

                1. an adult male puts his erect penis in the mouth of an approximately 3-4 year old

                    female, who is nude from the waist up;

               '2. an adult male stands over two 3-4 year old females while they touch an.drub his

                    erect penis with their hands;

                3. the finger of an adult male penetrates the vagina of a 3-4 year old minor female

                   who is nude from the waist down and lying on her back.

     c. A video filed entitled "Edit chines thai.mp4," approximately 10: 11 in length, whi~h depicts

        an adult male engaging in vaginal sexual intercourse, in various positioris, with an                 1




        approximately 6-8 year old fully nude minor female.

in violation of 18 U.S.C. § 2252A(a)(2).

                                   FORFEITURE ALLEGATION

The Grand Jury further finds by probable cause that:

1.      Pursuant to Title 18, United States Code, Section 2253, upon conviction of an offense in

violation of Title 18, United States Code, Section 2252A(a)(2) as set forth in Counf 1 of the
                                                                                        I,               I


Indictment, the defendant shall forfeit to the United States of America: any visual ~F~iction as

described in Sections 2251, 2251A, 2252, 2252A or 2260 of Title 18, or any booJ,1Jagazine,
                                                                                        I. I
periodical, film, videotape, or other matter which contains any such visual depiction; ·which was
                                                                                        i I          I
                                                                                        I'           I
                                                                                        I   I        I

produced, transported, mailed, shipped or received in violation of Chapter 110 of Title 18; any


                                                    4
     Case: 4:20-cr-00131-JAR Doc. #: 63 Filed: 04/28/21 Page: 4 of 4 PageIDI #: 103                          I
                                                                                                             I

                                                                                                   1 •

                                                                                                         I
                                   •
                                                                                                   '' i
                                                                                                   ''    I



property, real or personal, constituting or traceable to gross profits or other proceeds obiai~ed from
                                                                                                  ,,     I
                                                                                                  I      ,

such offense; and any property, real or personal, used or intended to be used to co¥111Pt or to

promote the commission of such offense or any property traceable to such property.                ':     i
                                                                                                         I




2.       If any of the property described above, as a result of any act or omission of the :defendant: ,

a.       cannot be located upon the exercise of due diligence;

b.       has been transferred or sold to, or deposited-with, a third party;

c.       has been placed beyond the jurisdiction of the court;

d.       has been substantially diminished in value; or

e.       has been commingled with other property which cannot be divided without difficuJty,

the United States of America will be entitled to the forfeiture of substitute property putsuant to

Title 21, United States Code, Section 853(p).

                                                                 A TRUE BILL



                                                                 FOREPERSON
SAYLER A. FLEMING
United States Attorney



JILLIAN S. ANDERSON, #53918MO
Assistant United States Attorney




                                                                                              !
                                                                                              I'
                                                                                              :i
                                                                                              1'
                                                                                              I   I
                                                                                          iI
                                                                                          11
                                                                                          I.
                                                                                              I




                                                   5                                      !'

                                                                                          I
                                                                                          I'
                                                                                          i:I
                                                                                          I
